Citation Nr: 9919467	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-04 994	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC




THE ISSUE

Entitlement to a higher rating for asthma, currently 
evaluated at 10 percent disabling.  




ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 





INTRODUCTION

The veteran served on active duty from March 1982 to August 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
by the VA RO which granted service connection for asthma 
(reactive airway disease) and rated it 10 percent disabling.  
The veteran appeals for a higher evaluation.  


FINDING OF FACT


The veteran's asthma is no more than mild, and is manifested 
by a forced expiratory volume in one second (FEV-1) of 117 
percent of predicted, a ratio of forced expiratory volume in 
one second to forced vital capacity (FEV-1/FVC) of 80 
percent, and intermittent use of a bronchodilator inhaler.  


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for asthma 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996-1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of his service medical records reveals that in June 
1993 the veteran was treated for complaints of shortness of 
breath, wheezing, coughing, and chest tightness.  The 
diagnosis was reactive airway disease.  A Proventil inhaler 
was prescribed.  On separation examination in July 1993, the 
veteran gave a history of asthma (reactive airway disease) 
and said the Proventil inhaler worked great.  On examination, 
his respiratory system was clinically normal with no rhonchi 
or wheezes detected.  It was noted that he had a history of 
reactive airway disease that was well controlled by a 
Proventil inhaler.  The veteran was released from active duty 
in August 1993.

During a July 1994 VA general medical examination, the 
veteran reported that he was diagnosed with bronchial asthma 
in 1986 following symptoms of wheezing, coughing, and 
difficulty breathing.  He indicated that he was given 
medication (a Proventil inhaler) for the condition, which he 
continued to use.  He stated he had some wheezing, shortness 
of breath, and some coughing despite using an inhaler.  He 
related that when he took his medication he was able to walk 
without shortness of breath, but that he had to use his 
inhaler before he started running.  He reported that he was 
able to go up 10 to 15 stairs with no problem.  On 
examination, it was noted that his lungs were normal and his 
chest expanded very well on both sides.  The diagnosis, in 
pertinent part, was bronchial asthma, taken by history.  

In his February 1995 substantive appeal, the veteran 
indicated that he used an inhaler once or twice per day for 
moderate asthma attacks.  He also stated that he had one or 
more severe, weekly attacks, which did not respond to an 
inhaler and lasted up to 24 hours.  He asserted that between 
attacks he experienced moderate dyspnea upon exposure to cold 
air and on exertion.  He indicated that his asthmatic attacks 
increased during the winter months.  He related that he took 
a steroid inhaler twice daily in order to reduce the 
frequency and severity of his attacks.  He also stated that 
he took an antihistamine and sinus spray to reduce 
congestion.  He contended that his respiratory condition 
warranted a 60 percent evaluation.  

On VA examination in March 1997, the veteran gave a history 
of both asthma (reactive airway disease) and sinus problems.  
He reported he used a Proventil inhaler and Claritin tablets.  
He reported that he experienced wheezing and coughing due to 
cold weather, household cleaners, dust, and during exercise.  
He said that he had episodes of increased wheezing about two 
times a month.  He related that he had reasonable exercise 
tolerance, and could walk a flight of stairs or two blocks 
without difficulty.  He indicated that he was required to jog 
as part of his Army Reserve duty.  He denied a past history 
of pneumonia.  On examination, it was noted that his lung 
fields were clear to auscultation.  No wheezing was 
appreciated.  Cyanosis or clubbing was not present.  The 
pertinent diagnosis was asthma, reactive airway disease, 
under treatment.  Chest X-rays were normal.  Pulmonary 
function testing revealed an FEV-1 of 112.9 percent predicted 
and an FEV-1/FVC of 81 percent.  

On VA examination in October 1998, the veteran recounted his 
history of asthma.  He stated that he used a Proventil 
inhaler once or twice a week for mild wheezing that he 
described as an asthma attack.  It was noted that his 
symptoms were stable.  He related that he was able to 
exercise by doing light weights or a light workout two or 
three times a week.  He did aerobic running or biking for 45 
minutes once a week.  On examination, lung fields were clear 
to auscultation with no abnormal breath sounds present.  No 
cyanosis or clubbing was noted.  The diagnosis was asthma 
(reactive airway disease), under medical treatment.  Physical 
examination was noted as unremarkable.  

Pulmonary function testing was conducted in November 1998.  
Results showed an FEV-1 of 117 percent of predicted and an 
FEV-1/FVC of 80 percent.  Flows were normal.  It was noted 
that the testing was essentially unchanged from the 1997 
study.  

II.  Analysis

The veteran's claim for a rating higher than 10 percent for 
asthma is well grounded, meaning plausible.  The file shows 
that the RO has properly developed the evidence, and there is 
no further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The regulations for evaluation of respiratory disorders 
(including asthma) were revised as of October 7, 1996.  When 
the regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
are to his advantage.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  Both the old and new criteria are discussed below.

Under the "old" criteria, a 10 percent rating is warranted 
for mild bronchial asthma manifested by paroxysms of 
asthmatic-type breathing (high-pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent evaluation requires 
moderate bronchial asthma manifested by rather frequent 
asthmatic attacks (separated by only 10- to 14-day intervals) 
with moderate dyspnea on exertion between attacks.  A note 
which follows these provisions indicates that in the absence 
of clinical findings of asthma at the time of the 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Code 6602.  

Under the new criteria, a 10 percent evaluation is warranted 
for FEV-1 of 71 to 80 percent of predicted value; or FEV-
1/FVC of 71 to 80 percent; or intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent evaluation is warranted 
for FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 
to 70 percent; or daily inhalational or oral bronchodilator 
therapy; or inhalational anti-inflammatory medication.  A 
note which follows these provisions indicates that in the 
absence of clinical findings of asthma at the time of the 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Diagnostic Code 6602.  

Service medical records from the veteran's active duty reveal 
that he was seen just prior to discharge for complaints of 
wheezing, shortness of breath, and coughing.  The diagnosis 
was reactive airway disease (asthma) and he was provided with 
an inhaler.  His respiratory system was clinically normal on 
service separation examination.  The post-service medical 
evidence related to asthma consists of a series of VA 
compensation examinations which reveal no clinical findings 
of asthma.  No other medical evidence has been submitted 
which shows objective manifestations of asthma.  The most 
recent pulmonary function studies show an FEV-1 of 117 
percent of predicted and an FEV-1/FVC of 80 percent.  The 
veteran reports use of a Proventil inhaler and, although he 
has given varying accounts of how often he uses the inhaler, 
at his latest examination he said he used it once or twice a 
week.

Under the old criteria, the Board notes that the veteran 
reported episodes of mild wheezing once or twice a week that 
he described as asthma requiring the use of an inhaler.  He 
indicated that he had no dyspnea on exertion and that he 
jogged as part of his Army Reserve duty.  There are no recent 
medical records verifying asthma attacks.  In the judgment of 
the Board, the evidence establishes no more than mild asthma, 
and the requirements for a rating higher than 10 percent 
under the old criteria are not met.  

Under the new criteria, application of recent pulmonary 
function study results (FEV-1 and FEV-1/FVC) to revised Code 
6602 shows that the veteran's asthma warrants a 10 percent 
evaluation.  Moreover, there is only intermittent 
inhalational bronchodilator therapy (using a Proventil 
inhaler once or twice a week), and such supports no more than 
the current 10 percent rating. 

Under either the old or new criteria the veteran's asthma 
warrants no more than a 10 percent evaluation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim for a rating greater than 10 percent must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).







ORDER

A rating greater than 10 percent for asthma is denied



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

